Citation Nr: 0800581	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  01-00 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for sinusitis.

2. Entitlement to service connection for chronic right ear 
infections with dizziness and tinnitus.

3. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability as a result of VA surgery (thyroidectomies) for 
left and right thyroid goiters.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active service from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 RO decision which 
denied service connection for sinusitis, denied service 
connection for chronic right ear infections with dizziness 
and tinnitus, and denied compensation under 38 U.S.C.A. § 
1151 for disability as a result of VA surgery 
(thyroidectomies) for left and right thyroid goiters.  These 
issues were remanded by the Board in June 2001 for further 
development.

A November 2002 Board decision as to these issues was vacated 
and remanded by an October 2005 United States Court of 
Appeals for Veterans Claims (Court)  decision.  These issues 
were then again remanded by the Board for further development 
in June 2006.  That development having been completed, these 
claims now return before the Board.

The Board also points out that 19 other issues, including 
entitlement to service connection for thyroid goiters as 
directly related to service, were denied by a July 2007 RO 
decision.  The veteran filed a notice of disagreement as to 
these issues in July 2007, and a Statement of the Case was 
issued for these 19 claims in September 2007.  However, as 
the Board has not received a substantive appeal as to any of 
these issues, they are not at this time in appellate status.


FINDINGS OF FACT

1. Sinusitis began years after service and was not caused by 
any incident of service.

2. Chronic right ear infections with dizziness and tinnitus 
(diagnosed as otitis and Meniere's disease) began years after 
service and were not caused by any incident of service.

3. No additional disability was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
or by an event not reasonably foreseeable, in connection with 
VA treatment of the veteran in 1998 and 1999 
(thyroidectomies) for left and right thyroid goiters.


CONCLUSION OF LAW

1. Sinusitis was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

2. Chronic right ear infections with dizziness and tinnitus 
were not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).

3. The criteria for compensation under 38 U.S.C.A. § 1151 for 
claimed disability as a result of VA surgery 
(thyroidectomies) for left and right thyroid goiters, have 
not been met.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated July 1998, July 2001, January 2006, 
August 2006, and September 2006, the RO satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate his claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All available service and VA, as well as private 
medical records, have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been notified as to what records 
are unavailable, and given an opportunity to provide those 
records.  The duties to notify and assist have been met.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to these claimed conditions.  


Service connection for sinusitis, and for chronic right ear 
infections with dizziness and tinnitus.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumption period and still has such 
disability. Such evidence must be medical unless it relates 
to the disability as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic then generally a showing 
of continuity of symptomatology after service is required for 
service connection.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The veteran contends that he developed sinusitis and chronic 
right ear infections with dizziness and tinnitus during 
service.  He suggests that he underwent nasal radiation 
treatment during service, which may have caused on 
contributed to his symptomatology.

The veteran served on active duty from June 1953 to May 1955.  
Service medical records are negative for sinusitis or chronic 
right ear infections with dizziness and tinnitus.  There is 
also no mention of any nasal radiation treatment.  According 
to a June 1953 service treatment report, the veteran was 
treated for complaints of headaches, a congested nose, and 
watery eyes from a cold.  He was given nose drops.  A January 
1954 treatment record (mostly illegible) appears to refer to 
a head cold.  The veteran's May 1955 service separation 
examination report indicates no abnormality was noted on 
clinical evaluation with respect to the claimed disorders; 
the nose, sinuses, ears, etc. were found to be normal.  On an 
accompanying medical history form, the veteran denied having 
any pertinent history, including a history of sinusitis, 
ear/nose/throat trouble, running ears, and dizziness.

Post-service medical records beginning a number of years 
after service show problems with sinusitis, as well as right 
ear infections with dizziness and tinnitus (diagnoses 
included otitis and Meniere's disease).  There do not appear 
to be any records dated any earlier than 1990, 35 years after 
the veteran's separation from service, documenting any of 
these problems.

Although the veteran has submitted statements from himself 
and others who indicate that they witnessed the veteran with 
such symptomatology in service, as laymen, these people have 
limited competence to give a medical opinion on the diagnosis 
or etiology of the claimed conditions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  According to a May 2002 
VA medical report, the veteran related by history that 
sinusitis and otitis media started during service.  However, 
the veteran's service medical records are negative for such 
conditions.  Therefore, while an opinion from that 
examination indicates that, if a record confirming the 
veteran's report that chronic right otitis media started in 
service is found, this will be service connected; since there 
are no service medical records showing this condition in 
service, this examiner's opinion is moot.  A further June 
2002 report of audiology examination indicated that there was 
no documentation in the veteran's military records of an ear 
infection prior to discharge.

A letter is of record from a private doctor, dated April 
2006.  It indicates that based on his examinations and a 
review of the veteran's history, the examiner felt he could 
likely conclude that the veteran's hearing had been adversely 
affected from noise loss in the military, however, he 
indicated that it was difficult for him to affirm that the 
veteran's Meniere's disease, vertigo, dizziness, or ear 
infections are related to the noise exposure, as these are 
typically not related to noise exposure.  The examiner 
indicated that if the veteran was able to provide history or 
evidence for other contributing factors he may have been 
exposed to while in the military, then the physician would be 
more conclusively able to link those above mentioned 
disorders.  The examiner indicated that tinnitus and hearing 
loss are known to be affected by military noise exposure, and 
those can certainly be linked to his military exposure.  Upon 
review of this opinion, the only disability at issue which it 
links to service is tinnitus, however, the examiner bases his 
opinion on the veteran's report of noise exposure in the 
service, and noise loss in the military.  The Board finds 
this opinion of minimal probative value as there is no 
evidence of unusual noise exposure in the military, and the 
Board finds the veteran's testimony as to this issue to be of 
minimal probative value, for the reasons discussed in detail 
below.  Thus, while this document attempts to link the 
veteran's reports of tinnitus to service, it is found to be 
of minimal probative value.

The Board notes an April 2007 VA examination report and May 
2007 addendum.  At that time, the veteran's service medical 
records and subsequent medical treatment was noted.  The 
examiner indicated that, given the veteran's short tour of 
duty, without active combat, she felt it was less likely than 
not that the veteran's hearing loss and tinnitus were related 
to service.  The Board finds this opinion particularly 
probative since it was based on the evidence of record, and 
not only the reported history of the veteran, and based on an 
examination of the veteran.  

The Board notes with grave concern that two clearly altered 
medical records have been submitted by the veteran, one of 
them numerous times.  One altered document is a private 
medical record dated February 24, 2006.  In earlier versions 
of this record, the last paragraph of the veteran's "History 
of Present Illness" ends with the words "he presents for 
evaluation".  In a version of this record received by the 
Board on January 31, 2007, the words "disability began in 
military service" were clearly pasted to a copy and then 
copied and submitted to the Board, in an attempt to validate 
the veteran's claim.  The Board notes there is no question 
the document has been altered; the word "disability" 
overlaps the previous last word of the paragraph, 
"evaluation", the typeface of the words "disability began 
in military service" is larger than that of the rest of the 
document, and the words slant up at an angle, consistent with 
these words being physically cut from another document and 
pasted into this document.

Similarly, the Board notes another clearly altered document, 
a private medical record dated March 18, 2006.  In unaltered 
versions of this document of record, the first paragraph ends 
"He also has a past history of Meniere's disease, with 
intermittent exacerbations."  There is a line space, and 
another line which begins "If you have any questions".

In August 2006, an altered version of this document was 
submitted, and this altered version has been resubmitted many 
times.  In the altered version, a line has been inserted 
between the last paragraph, and the line which begins "If 
you have any questions".  This line reads "all of your 
hearing disorders are related to a service  connected hearing 
loss."  Again, this is a clear attempt to falsify documents 
in an attempt to validate the veteran's claims.  The Board 
points out, as for the previous document, that the line is 
typed in a different size and possibly different font as the 
rest of the document, it does not begin with a capital 
letter, as the start of a sentence should, and the line 
slopes upward at an angle inconsistent with computer 
printing, but consistent with a line being cut from another 
document and physically pasted into this document.

As these documents have clearly been altered, the Board finds 
them to be of no probative value to the veteran's claims.  
Furthermore, the Board points out that the fact that the 
veteran has repeatedly submitted documents which have been 
altered in his favor, in an apparent attempt to support his 
claim, has severely diminished any probative value the Board 
might have otherwise found in any of the veteran's statements 
in his claims file, and has caused the Board to seriously 
question the validity of any of evidence of record submitted 
by the veteran.  The Board finds, regretfully, in light of 
these submitted altered documents, that the veteran is simply 
not credible.

Thus, the Board finds that the weight of the credible 
evidence demonstrates that these conditions began years after 
service and were not caused by any incident of service.  The 
conditions were not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claims for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Compensation under 38 U.S.C.A. § 1151

The provisions of 38 U.S.C.A. § 1151 were revised by Pub. L. 
No. 104-204, effective October 1, 1997.  The veteran's claim 
was filed after October 1, 1997. Therefore, the new version 
of the law is applicable to his claim.  See VAOPGCPREC 40-97.

More specifically, the current version of the law provides, 
in pertinent part, that compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if the additional disability were service 
connected.  A disability is considered a qualifying 
additional disability under the law if it is not the result 
of the veteran's own willful misconduct and the disability 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability was: 1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

VA treatment records show that in early 1998 the veteran was 
diagnosed with a left thyroid mass.  In April 1998 he 
underwent a left lobectomy of the thyroid gland. 
Postoperative examination revealed that the left thyroid mass 
was noncancerous.  In May 1999 the veteran underwent a 
similar thyroid operation on the right side to remove a 
goiter.  The veteran contends that he experiences hoarseness, 
throat swelling, increased hearing loss, and right leg 
swelling, as a result of the VA surgical procedures performed 
in 1998 and 1999.  The medical evidence from the 1998 and 
1999 VA treatment, as well as a 2002 VA examiner's opinion, 
controvert the veteran's assertion.

According to 1998 and 1999 medical records, the veteran was 
counseled as to the nature of the proposed operations, 
attendant risks involved, and expected results.  He signed 
both documents prior to the respective surgeries.  The 
related treatment records show no complications from the 
thyroid surgeries.  The post-surgical treatment records 
reveal complaints of hoarseness, but they do not reflect that 
it was chronic or long lasting.

In June 2002, the veteran underwent a VA endocrinology 
examination.  The examiner indicated that the veteran's 
records were reviewed.  After outlining the veteran's medical 
history and examining him, the examiner noted that the 
veteran was likely to have had a very mild hoarseness of the 
voice in the past.  In comparison, the examiner commented 
that he would not have noticed the veteran's mild hoarseness 
if the veteran had not mentioned it.  The examiner noted that 
he was able to understand the veteran's speech without 
difficulty or problem, and the hoarseness was not posing any 
disability that could be detected.  The examiner noted that 
the post-surgical neck scar was nine-centimeters on the base 
of the neck from the thyroidectomy, and no lumps, nodules, or 
thyroid tissue was felt.  There was also no swelling, 
tenderness, tightness, or evidence of fibrotic changes or 
adhesions. No lymphadenopathy was noted.  The examiner 
diagnosed a history of multi-nodular goiter and status post 
thyroidectomy.  Specifically addressing the issue at hand, 
the VA examiner noted that he saw no other residuals from the 
thyroidectomy other than the post-surgical scar, which was 
non-tender, well healed, and not active.  The examiner 
elaborated that the veteran obviously experienced 
hypothyroidism resulting in the thyroidectomy.  This was a 
normal residual from a thyroidectomy.  The veteran was 
prescribed Synthroid, a replacement for his hypothyroidism, 
which remedies the thyroid deficiency.  With respect to the 
veteran's descriptions of neck swelling, throat tightness, 
right leg, foot, and ankle swelling, the examiner noted that 
they could not be related to the surgical procedure without 
resort to speculation.

The competent medical evidence demonstrates that there is no 
additional disability proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA, or by an 
event not reasonably foreseeable, in connection with VA 
treatment of the veteran in 1998 and 1999 (thyroidectomies) 
for left and right thyroid goiters.  Consequently, the 
criteria for compensation under 38 U.S.C.A. § 1151 are not 
met.

As the preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151, the benefit-of-the- 
doubt rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for sinusitis is denied.

Service connection for chronic right ear infections with 
dizziness and tinnitus is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability as a result of VA surgery (thyroidectomies) for 
left and right thyroid goiters is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


